UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6215


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS DEMOND ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-00616-HMH-1)


Submitted:    April 16, 2009                 Decided:   August 10, 2009


Before TRAXLER, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.    Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlos    Demond    Robinson    appeals      the   district   court’s

orders denying his motions for (1) new trial and (2) appointment

of counsel.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm.             We grant leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and     argument    would   not    aid   the    decisional

process.       The motions for appointment of counsel and to proceed

under    the    Criminal    Justice     Act    are    denied.       The   motion   to

withdraw the motion to consolidate is granted.

                                                                             AFFIRMED




                                         2